DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 Reasons for Allowance
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, see Applicant’s arguments, filed 03/17/2021, pages 7-9, that in Matsuhisa, the opening of the gap does not extend to the bottom surface of the base, and as such, the prior art fails to teach that the recess is extended to the third surface. Examiner finds this argument persuasive.
As such, the best prior art, Matsuhisa et al. (PCT Pub No. WO 2016/199776 A1; hereinafter – “Matsuhisa”; See U.S. PG-Pub No. 2019/0064476), teaches a driving mechanism for supporting an optical member, comprising:
a base (10) (See e.g. Figs. 3 and 10-17; Paragraphs 0234-0236, 0240, 0247, 0252, 0255-0258, 0263, and 0266-0269), comprising:
a plate (11A), having a plate structure and perpendicular to a main axis, wherein the plate has a polygon structure as seen from the main axis (See e.g. Figs. 3 and 10-17; Paragraphs 0234-0236, 0240, 0247, 0252, 0255-0258, 0263, and 0266-0269), and comprises:

a protrusion (212, 213, 215), protruding from the first surface along the main axis and connected to the side of the plate (See e.g. Figs. 3 and 10-17; Paragraphs 0234-0236, 0240, 0247, and 0252); and
a recess (213, 215, 216) having a depression structure and formed on the second surface (See e.g. Figs. 3 and 10-17; Paragraphs 0234-0236, 0240, 0247, and 0252);
a frame (80), comprising a top wall and a second sidewall (222) extending from an edge of the top wall along the main axis, wherein the top wall is not parallel to the sidewall, the sidewall has a fourth surface, and the fourth surface is parallel to the main axis and faces the main axis, wherein the frame and the base are arranged along the main axis, an opening (223) corresponding to the recess is formed on the second sidewall, and the base and the frame form a hollow box having a receiving space, wherein the first surface faces the receiving space (See e.g. Figs. 3 and 10-17; Paragraphs 0232, 0236, 0238, 0241, and 0245-0246);
a movable portion (30, 60), disposed in the hollow box, wherein the distance between the protrusion and the movable portion is less than the distance between the second sidewall and the movable portion as seen from the main axis (See e.g. Fig. 3; Paragraphs 0111-0112);
a driving module (22, 30, 32, 35, 62), disposed in the hollow box and driving the movable portion to move relative to the base (See e.g. Fig. 3; Paragraphs 0111-0112, 0114, 0122-0123, and 0034-0138); and

Matsuhisa fails to teach or reasonably suggest that the recess is extended to the third surface and simultaneously that the first surface faces the receiving space. Moreover, one having ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify the structure of Matsuhisa to satisfy the claimed feature.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitations: “a recess, having a depression structure and formed on the second surface, wherein the recess is extended to the third surface,” and “a frame, comprising a top wall and a second sidewall extending from an edge of the top wall along the main axis, wherein the top wall is not parallel to the sidewall, the sidewall has a fourth surface, and the fourth surface is parallel to the main axis and faces the main axis, wherein the frame and the base are arranged along the main axis, an at least one opening corresponding to the recess is formed on the sidewall, and the base and the frame form a hollow box having a receiving space, wherein the first surface faces the receiving space.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896